Name: Commission Implementing Regulation (EU) 2018/963 of 6 July 2018 on the allocation to Spain of additional days at sea within ICES divisions 8c and 9a excluding the Gulf of CÃ ¡diz
 Type: Implementing Regulation
 Subject Matter: international law;  natural environment;  fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 9.7.2018 EN Official Journal of the European Union L 172/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/963 of 6 July 2018 on the allocation to Spain of additional days at sea within ICES divisions 8c and 9a excluding the Gulf of CÃ ¡diz THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (1), and in particular point 8 of Annex IIB thereof, Whereas: (1) Table I of Annex IIB to Regulation (EU) 2018/120 lays down the maximum number of days that Union vessels of an overall length equal to or greater than 10 metres, carrying on board or deploying trawls, Danish seines and similar gears of mesh size equal to or larger than 32 mm, gill-nets of mesh size equal to or larger than 60 mm and bottom long-lines, may be present within ICES divisions 8c and 9a, excluding the Gulf of CÃ ¡diz, from 1 February 2018 to 31 January 2019. (2) According to point 8.5 of Annex IIB to Regulation (EU) 2018/120, the Commission may, on the basis of permanent cessations of fishing activities that took place between 1 February 2017 and 31 January 2018, allocate an additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the relevant area when carrying on board regulated gear. (3) On 26 March 2018, in accordance with the first sentence of point 8.1 of Annex IIB of Regulation (EU) 2018/120, Spain submitted a request for additional days at sea on the basis of the permanent cessations of fishing activities. Spain confirmed that nine vessels ceased fishing activities between 1 February 2017 and 31 January 2018. (4) In view of the data made available to the Commission and having regard to the calculation method laid down in point 8.2 of Annex IIB to Regulation (EU) 2018/120, three additional days at sea for vessels referred to in point 1 of that Annex should be allocated to Spain for the period from 1 February 2018 to 31 January 2019. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The maximum number of days at sea for which Spain may authorise a vessel flying its flag to be present in ICES divisions 8c and 9a, excluding the Gulf of CÃ ¡diz, carrying on board or deploying regulated gear and not being subject to special conditions in the period from 1 February 2018 to 31 January 2019, as laid down in Table I of Annex IIB to Regulation (EU) 2018/120, shall be increased to 129 days. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 27, 31.1.2018, p. 27.